
	
		II
		112th CONGRESS
		1st Session
		S. 865
		IN THE SENATE OF THE UNITED STATES
		
			May 2, 2011
			Mrs. Murray (for herself
			 and Mr. Cochran) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide grants to promote financial literacy.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Financial and Economic Literacy
			 Improvement Act of 2011.
		2.Financial
			 literacy education grants
			(a)In
			 generalPart D of title V of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7241 et seq.) is
			 amended by inserting after section 5537 the following:
				
					13AFinancial literacy education 
						5538.Financial
				literacy education grants
							(a)AuthorizationThe
				Secretary shall award grants to eligible entities to enable such
				entities—
								(1)to award
				subgrants to local entities to provide financial literacy education; and
								(2)to carry out
				activities designed to promote financial literacy education.
								(b)Eligible
				entitiesIn this section, the term eligible entity
				means—
								(1)a State
				educational agency; or
								(2)a State
				partnership consisting of—
									(A)a State
				educational agency; and
									(B)a nonprofit
				organization with experience and a proven quality track record in financial
				literacy or personal finance education programs.
									(c)ApplicationAn
				eligible entity that desires to receive a grant under this section shall submit
				an application to the Secretary at such time, in such manner, and accompanied
				by such information as the Secretary may require.
							(d)FormulaFrom
				the total amount appropriated under subsection (g) for a fiscal year, the
				Secretary shall allot to each State for such fiscal year an amount that bears
				the same relation to such total amount as the amount such State received under
				part A of title I for such fiscal year bears to the total amount received by
				all States under part A of title I for such fiscal year.
							(e)Use of
				funds
								(1)Subgrants to
				eligible local entities
									(A)Eligible local
				entityIn this section, the term eligible local
				entity means—
										(i)a
				local educational agency; or
										(ii)a local
				partnership consisting of—
											(I)a local
				educational agency; and
											(II)not less than 1
				of the following:
												(aa)A
				nonprofit organization with experience and a proven track record in quality
				financial literacy or personal finance education programs.
												(bb)An
				educational service agency.
												(cc)A
				recipient of an Excellence in Economic Education grant under subpart 13.
												(dd)An
				institution of higher education.
												(ee)A
				community organization.
												(ff)A representative
				of local business.
												(B)Authorization
				of subgrantsAn eligible entity that receives a grant under this
				section shall use 75 percent of such grant funds to award subgrants to eligible
				local entities.
									(C)Applications
										(i)In
				generalAn eligible local entity that desires to receive a
				subgrant under this paragraph shall submit an application to the eligible
				entity at such time, in such manner, and accompanied by such information as the
				eligible entity may require.
										(ii)Review of
				applicationsThe eligible entity shall review applications
				submitted under clause (i) in the same manner as applications are reviewed
				under section 5534(b).
										(D)Use of
				fundsAn eligible local entity that receives a subgrant under
				this paragraph—
										(i)shall use the
				subgrant funds to—
											(I)implement teacher
				training programs to embed financial literacy and personal finance education
				into core academic subjects;
											(II)administer
				financial literacy assessments on not less than an annual basis in, at a
				minimum, the grade levels selected by the State pursuant to paragraph (2)(A);
				and
											(III)implement
				financial literacy activities and sequences of study within core academic
				subjects; and
											(ii)may use the
				subgrant funds to implement school-based activities, including after school
				activities, to enhance student understanding and experiential learning with
				consumer, economic, and personal finance concepts.
										(E)ReportAn
				eligible local entity that receives a subgrant under this paragraph shall
				include in the annual report card under section 1111(h)(2) the same information
				on student achievement on the financial literacy assessments, administered
				pursuant to subparagraph (D), as required, pursuant to section 1111(h)(2), of
				the other State academic assessments described in section 1111(b)(3).
									(2)State
				activitiesAn eligible entity that receives a grant under this
				section shall use 25 percent of such grant funds to carry out the
				following:
									(A)The development
				of financial literacy standards in not less than 3 grade levels, including not
				less than 1 grade level in elementary school, not less than 1 grade level in
				middle school, and not less than 1 grade level in high school.
									(B)The development
				of appropriate financial literacy assessments in the grade levels determined
				under subparagraph (A) that are valid, reliable, and comparable across the
				State.
									(C)Teacher
				professional development programs to embed financial literacy or personal
				finance education into core academic subjects.
									(D)An evaluation of
				the impact of financial literacy or personal finance education on students’
				understanding of financial literacy concepts.
									(f)Matching
				fundsAn eligible entity that receives a grant under this section
				shall provide, from non-Federal sources, an amount equal to 25 percent of the
				amount of the grant award to carry out activities required under this
				section.
							(g)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section $125,000,000 for each of fiscal years 2012 through
				2017.
							.
			(b)Table of
			 contentsThe table of contents in section 2 of the Elementary and
			 Secondary Education Act of 1965 is amended by inserting after the item relating
			 to section 5537 the following:
				
					
						Subpart 13A—Financial literacy
				education
						Sec. 5538. Financial literacy
				education
				grants.
					
					.
			3.Grants to
			 promote postsecondary financial literacyPart A of title III of the Higher Education
			 Act of 1965 (20 U.S.C. 1057 et seq.) is amended by adding at the end the
			 following:
			
				320A.Grants to
				promote postsecondary financial literacy
					(a)Authorization
				of grant awardsThe Secretary shall award grants, on a
				competitive basis, to eligible entities to enable such entities to provide
				financial literacy courses or course components to students.
					(b)Definition of
				eligible entityIn this section, the term eligible
				entity means—
						(1)an institution of
				higher education; or
						(2)a partnership
				consisting of—
							(A)an institution of
				higher education; and
							(B)a nonprofit
				organization with experience and a proven track record in quality financial
				literacy or personal finance education programs.
							(c)ApplicationAn
				eligible entity that desires to receive a grant under this section shall submit
				an application to the Secretary at such time, in such manner, and accompanied
				by such information as the Secretary may require.
					(d)Minimum grant
				amountThe Secretary shall award grants under this section in
				amounts of not less than $500,000.
					(e)Use of
				fundsAn eligible entity that receives a grant under this section
				shall use the grant funds to develop and implement financial literacy
				education, activities, student organizations, or counseling that increase
				student knowledge in consumer, economic, and personal financial
				concepts.
					(f)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section
				$125,000,000.
					.
		
